Case 1:18-cv-00912-JEJ Document 52 Filed 07/15/19 Page 1of1
Case 1:18-cv-00912-JEJ Document 51 Filed 07/11/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,
Plaintiff, CIVIL ACTION NO. 1:18-CV-00912
v.

GALEN DETWEILER, et al.,

 

Defendants.
STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FED.R.CIV.P, 41(a)(1)(A)(ii)
It is hereby STIPULATED and AGREED, by and between all parties and their respective counsel, that
only Defendant Bradley Engle (“Defendant Engle”) is voluntarily dismissed, with prejudice, from the above-
captioned action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Parties agree to bear their

own costs and attorneys’ fees associated with the prosecution of claims against Defendant Engle.

THE CHAVEZ-FREED LAW OFFICE, LLC MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN

|
By: /s/ Leticia C. Chavez-Freed, Esquire By: BILL

 

Leticia C. Chavez-Freed, Esquire John P. Gonzales, Esquire

PA Attorney ID No. 323615 PA Attorney ID No. 71265

2600 N. 3rd Street 2000 Market Street, Suite 2300

2nd Floor Philadelphia, PA 19103

Harrisburg, PA 17110 (215) 575-2871

(717) 893-5698 jpgonzales@mdweg.com

leticia@chavez-freedlaw.com Counsel for Defendants, City of York,

Counsel for Plaintiff, Melissa Dyann Penn Bradley Engle, and Galen Detweiler
CITY OF YORK

By: /s/ Donald B. Hoyt, Esquire
Assistant City Solicitor
PA Attorney ID No. 18061
101 S. George St.
York, PA 17401
(717) 845-3674
psiebert@yorkcity.org
Counsel for Defendants, City of York,
Bradley Engle, and Galen Detweiler

SO ORDERED: XN CaN

 

\) y show Saal
